Citation Nr: 1817338	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  11-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Los Angeles, California Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing at a local VA office in his substantive appeal.  However, in August and September 2011, the Veteran withdrew that request.  In a June 2016 informal hearing presentation, the Veteran's representative did not address the Veteran's previous withdrawals.  Thus, the Board finds that the Veteran's hearing request is withdrawn.

This matter was previously before the Board in July 2016 and October 2017, when it was remanded for further development. As noted in the previous remands, the Veteran's claim for PTSD has been characterized as shown on the title page under Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with several acquired psychiatric disorders, to include PTSD.

2.  The Veteran's claimed stressor relates to a fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active military service.

3.  The Veteran's PTSD is related to the claimed in-service stressor.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.304 (f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Establishing service connection for PTSD generally requires (1) evidence of a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between the claimed in-service stressor and the current PTSD symptoms.  38 C.F.R. § 3.304 (f).  The Veteran's lay testimony alone is insufficient to corroborate a claimed stressor when the stressor was "related to the veteran's fear of hostile military or terrorist activity."   38 C.F.R. § 3.304 (f)(3).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a psychiatric disorder, to include PTSD, due to stressful experiences during his military service.  The Veteran's service treatment records are negative for psychiatric problems.  However, the Veteran contends that he has been experiencing psychiatric problems since service and there is evidence on the claims file to support this assertion.  Significantly, the Veteran submitted an initial claim for service connection for depression in November 2000, approximately ten years after his discharge from service.  In connection with this claim, he submitted a September 2000 private treatment record noting a diagnosis of major depressive disorder and indicating that the Veteran had been experiencing psychiatric problems "for years."  Also, in September 2000 statements from the Veteran's friends, it was noted that the Veteran had experienced significant psychiatric problems since at least 1997, approximately seven years after the Veteran's discharge from military service.  

The Veteran submitted the current claim for service connection for PTSD in October 2009.  In support of this claim, he submitted an October 2009 psychiatric evaluation report from R.G.H., a psychological assistant supervised by Dr. M.A.B.  Dr. M.A.B. noted the Veteran's military history which included daytime and nighttime reactionary drills under direct and indirect live fire, construction of defensive positions, biological and chemical weapons warfare, and practice breaching through Iraqi obstacles.  R.G.H. also noted that the Veteran became emotionally traumatized when he experienced the deaths of eight fellow Marines who were killed in helicopter crashes in October 1990.  R.G.H. diagnosed PTSD based on the Veteran's military experiences which "involved threatened death or serious injury to his physical integrity and of others."    

In July 2010, the Joint Services Records Research Center (JSRRC) Coordinator at the RO issued a formal finding of a lack of information required to corroborate the Veteran's stressor.  However, it was noted that the accident as reported by the Veteran was confirmed.  What could not be confirmed was the exact location of the Veteran's unit at the time of the accident or a relationship between the Veteran's unit and the units involved in the accident.  However, the Veteran's service personnel records show that he participated in Operation Desert Shield in Saudi Arabia from August 1990 to October 1990.  Although that record does not show the Veteran's proximity to the helicopter crash, it does that the he was in Saudi Arabia at the time of the confirmed helicopter crash.  It also shows that he had service experiences that make 38 C.F.R. § 3.304 (f)(3) applicable.

The Veteran was afforded a VA psychiatric examination in March 2017.  At that time, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD but instead diagnosed him with major depressive disorder and generalized anxiety disorder.  Significantly, the examiner opined that the Veteran's psychiatric disorders were less likely than not incurred in or otherwise attributable to service.  The examiner's rationale for that opinion was that the Veteran denied any combat-like or difficult military experiences and denied any relationship between himself and the eight men who were killed in helicopter crashes in October 1990.

In an October 2017 remand, the Board found that the May 2017 opinion was inadequate as the opinion did not contemplate the Veteran's lay statements concerning onset of symptomatology.  As such, he was afforded another VA examination in October 2017.  The October 2017 VA examiner concurred with the findings of the March 2017 VA examination and disagreed with the findings of the 2009 private report as the Veteran's reported stressor of merely becoming aware of the deaths of fellow Marines with when he did not have a relationship is not sufficient to be considered an identifiable stressor.

The October 2017 VA examiner noted that the Veteran's medical records showed diagnoses of depression but, based on the clear presence of at least one full-blown manic episode sufficient to warrant psychiatric hospitalization in 2012, a diagnosis of bipolar disorder was most appropriate.  The examiner noted that bipolar disorder is a genetically weighted condition that is not induced simply by the experience of stressors, although stressors can exacerbate symptoms.  The Veteran's depression appeared to be better explained by the diagnosis of bipolar disorder which, according to the examiner, was less likely than not incurred in or caused by any in-service event.  

As for the Veteran's anxiety, the examiner continued a diagnosis of unspecified anxiety disorder and indicated that there was no direct link between the Veteran's anxiety and his military service.  However, the examiner also indicated that it would be impossible to opine as to whether the Veteran's anxiety symptoms were incurred in or caused by his military service without resorting to mere speculation.  




As an initial matter, the Board recognizes that, effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  This case was certified to the Board in January 2014.  As such, the amended regulation does not apply.  

Turning to the Veteran's appeal, with regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See October 2009 private examination report (discussing the DSM-IV criteria and providing an Axis I diagnosis of PTSD). "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997). Furthermore, notwithstanding the fact that the DSM-compliant diagnosis was made in 2009, predating the implementation of the DSM-5, the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

While the March 2017 and October 2017 VA examiners found that the Veteran did not meet the criteria for a diagnosis of PTSD, such findings were based on the DSM-5 which does not apply in this case.  Also, the Board recognizes that other psychiatric diagnoses have been rendered throughout the claims period, such as depressive disorder and generalized anxiety disorder.  However, given the fact that the October 2009 private examiner listed PTSD symptoms such as including depression and anxiety the Board resolves all doubt in the Veteran's favor and finds that his diagnosis of PTSD also encompasses depression and anxiety.  Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Specifically, during the October 2009 private examination, it was noted that the Veteran's stressors were related to daytime and nighttime reactionary drills under direct and indirect live fire, construction of defensive positions, biological and chemical weapons warfare, and practice breaching through Iraqi obstacles.  The Board finds that the claimed stressors are equivalent to fear of hostile military or terrorist activity as the Veteran's claimed stressors are consistent with the places, types, and circumstances of his active military service in Southwest Asia.  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressor.  Specifically, the October 2009 private examiner confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

While the March 2017 and October 2017 VA examiners opined that the Veteran's psychiatric disorders were not related to his service, these opinions were based, primarily, on the assumption that the Veteran did not meet the criteria for a diagnosis of PTSD under DSM-5 which, as above, is the incorrect standard for claims certified to the Board prior to August 4, 2014.  Also, the October 2017 VA opinion, which was meant to clarify the March 2017 VA opinion, instead suggests that a pre-existing bipolar disorder may have been aggravated by the Veteran's military service and provides a non-opinion with respect to the Veteran's anxiety disorder.  In contrast to the negative March and October 2017 VA opinions of record, R.G.H. included a lengthy psychiatric history and provided a well-reasoned medical opinion linking the Veteran's PTSD to his military service.  

Because the elements of 38 C.F.R. § 3.304 (f) have been met, service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


